Simmons, C. J.
1. Where a negotiable instrument is transferred before its maturity, in payment of a pre-existing debt, the transferee is a holder for value, and takes the paper free from the equities existing between the original parties. Bond v. Central Bank of Georgia, 2 Ga. 92; Gibson & Rood v. Conner, 3 Ga. 47.
Submitted November 10,
Decided December 8, 1899.
Complaint. Before Judge Williams. City court of Way-cross. January 23, 1899.
Leon A. Wilson, for plaintiffs in error.
2. The evidence demanded the verdict for the plaintiff, and there was no error in directing the jury so to find.

Judgment affirmed.


All the Justices concurring.